In an action, inter alia, to recover damages for breach of contract and violation of General Business Law § 349, the defendant Massachusetts Mutual Life Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Peck, J.), dated February 7, 2003, as denied its motion to dismiss the fourth cause of action *651in the complaint alleging a violation of General Business Law § 349.
Ordered that the appeal is dismissed, without costs or disbursements, as the complaint was superseded by an amended complaint (see Monter v Massachusetts Mut. Life Ins. Co., 12 AD3d 651 [2004] [decided herewith]). Ritter, J.P., Luciano, Schmidt and Skelos, JJ., concur.